Citation Nr: 1013144	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for degenerative joint disease of the cervical 
spine.

 2.  Entitlement to an increased rating in excess of 10 
percent for degenerative joint disease of the lumbosacral 
spine. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1983 to August 
1983, from September 1984 to May 2004, and from June 2004 to 
December 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.


FINDINGS OF FACT

1.  With resolution of the doubt in favor of the Veteran, 
the Veteran experiences significant pain and has limitation 
of motion of the cervical spine at 15 degrees.

2.  With resolution of the doubt in favor of the Veteran, 
the Veteran experiences significant pain and has limitation 
of motion of the lumbosacral spine at 40 degrees flexion.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a 30 percent rating, 
but no higher, for the service-connected cervical spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2009).

2.  The criteria for an assignment of a 20 percent rating, 
but no higher, for the service-connected lumbosacral spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran dated in December 2006 and May 
2008 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
advised in the December 2006 letter that VA used a Schedule 
for Rating Disabilities (Schedule) that determined the 
rating assigned and that evidence considered in determining 
the disability rating included the nature and symptoms of 
the condition, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment.  

The Veteran was specifically advised as to providing 
evidence on the impact that his service-connected 
disabilities have on his daily life, in the letter dated May 
2008.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was afforded a VA examination in February 2007.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased ratings claims

The Veteran was granted service connection and assigned a 20 
percent rating for degenerative joint disease of the 
cervical spine, effective December 6, 2006.  The Veteran was 
also granted service connection and assigned a 10 percent 
rating for degenerative joint disease of the lumbosacral 
spine, effective December 6, 2006.  The Veteran contends 
that his back disabilities are more severe than the ratings 
contemplate and he is deserving of higher ratings.  After 
careful review of the record, the Board finds that the 
weight of the evidence is in approximate balance and with 
resolution of doubt in favor of the Veteran, the claims are 
granted.  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Disabilities of the spine, such as degenerative arthritis of 
the spine (Diagnostic Code 5242), for example, are to be 
rated pursuant to the General Rating Formula for Diseases 
and Injuries of the Spine.  The diagnostic criteria 
pertinent to spinal disabilities in general were codified in 
relevant part at 38 C.F.R. § 4.71, Diagnostic Code 5242 
(2009).  Under these relevant provisions, a 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine. A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating. Finally, unfavorable ankylosis 
of the entire spine warrants a 100 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5242 for degenerative 
arthritis of the spine.  Note 1 under the General Rating 
Formula provides for separate evaluations for any associated 
objective neurologic abnormalities.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28th Ed. 1994) at 86).

The notes to the revised rating criteria for low back 
disabilities state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
note (1) (2009).  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at note (4) 
(2009).  

The Veteran underwent a VA examination in February 2007.  At 
the examination, the Veteran reported lumbosacral pain with 
radiation of pain to both legs.  The Veteran reported being 
able to walk 5 blocks with pain.  The Veteran did not allege 
any conditions on his employment due to his disabilities.  

Upon physical examination, the Veteran's range of motion of 
the lumbosacral spine was as follows: forward flexion and 
backwards extension 80 degrees and 30 degrees with pain; 
lateral flexion to the right and the left is 30 degrees 
right and left with pain; rotation to the right and left is 
30 degrees with pain.  

The Veteran's range of motion of the cervical spine was as 
follows:  forward flexion is painful at 25 degrees; backward 
extension is painful at 40 degrees; lateral flexion left and 
right is painful at 30 degrees; rotation to the right and 
left is painful at 50 degrees.  

No additional limitation was found following repetitive use.  
The examiner also noted painful motion and spasm without 
weakness or tenderness of the lumbosacral spine.  

In his Substantive Appeal, filed October 2008, the Veteran 
contends that the range of motion shown at the VA 
examination is not an accurate measure of his ability to 
perform those movements throughout the day.  Specifically, 
the Veteran claims that while he is able to perform certain 
movements one or two times, he cannot perform repeated 
movements over the course of a normal work day.  With regard 
to his cervical spine, he alleges that he experiences pain 
at less than 15 degrees.  With regard to his lumbar spine, 
the Veteran claims that while he can perform forward flexion 
to 60 degrees once, over the course of the work day, it is 
limited to 40 degrees.  

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The Veteran is competent to testify as to his symptoms.  Lay 
testimony is competent to establish the presence of 
observable symptomatology.  Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)(lay person may provide eyewitness 
account of medical symptoms).  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of this claim on 
merits.  The "benefit-of-the-doubt" rule provides that where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the Veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

The Board finds the Veteran credible in his statements that 
he has additional loss of motion on repetition.  
Consequently, in accordance with DeLuca, the Board finds 
that the evidence is in approximate balance as to whether it 
is reasonable to conclude that the Veteran's cervical back 
symptomatology more nearly approximates the criteria for a 
30 percent rating based on limitation of motion to 15 
degrees, and his lumbosacral spine symptomatology more 
nearly approximates the criteria for a 20 percent rating 
based on limitation of motion to 40 degrees.  Ratings in 
excess of 30 percent and 20 percent, respectively, are not 
warranted throughout the appeal period because there is no 
evidence of unfavorable ankylosis of the cervical spine, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.

When the weight of the evidence between that favoring the 
claim and that against the claim is in approximate balance, 
the law mandates that the benefit of the doubt be granted in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3. 

Accordingly, by extending the benefit of the doubt to the 
Veteran, a 30 percent rating is warranted for the Veteran's 
service-connected cervical spine disability and a 20 percent 
rating is warranted for the Veteran's service-connected 
lumbosacral spine disability.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 
Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue).

Diagnostic Code 5242 refers to Diagnostic Code 5003.  
Arthritis due to trauma, which is established by x-ray 
findings, is to be rated as degenerative arthritis, which is 
rated under Diagnostic Code 5003.  Diagnostic Code 5003 
states that degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4,71a, Diagnostic Codes 5003, 5010 (2009).  
However, because the Veteran is granted a higher rating than 
the maximum rating Diagnostic Code 5003 provides, it is not 
for application in this case. 

The notes to the revised rating criteria for back 
disabilities state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2009).  At the February 2007 VA examination, there 
was no notation of bowel or bladder impairment.  



Extraschedular rating

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1). 

Consequently, the Board finds that the evidence does not 
demonstrate that the service-connected back disability 
markedly interferences with employment.  Further, there is 
no evidence that the Veteran has been hospitalized due to 
his service-connected back disability.  Accordingly, the 
RO's decision not to submit this issue for extraschedular 
consideration was correct.  


ORDER

Entitlement to an increased rating of 30 percent for 
degenerative joint disease of the cervical spine is granted.

Entitlement to an increased rating of 20 percent for 
degenerative joint disease of the thoracolumbar spine is 
granted.


______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


